Appeal by defendant from a judgment of the Supreme Court, Kings County, rendered August 29, 1978, convicting him of criminal sale of a controlled substance in the second and third degrees, upon a jury verdict, and sentencing him to concurrent prison terms of from six years to life. Judgment modified, as a matter of discretion in the interest of justice, by reducing the sentence for criminal sale of a controlled substance in the third degree to one year to life. As so modified, judgment affirmed. The sentence was excessive to the extent indicated herein. Hopkins, J. P., Damiani, Lazer and Cohalan, JJ., concur;